F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          June 23, 2005
                                TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 JOHNNY RAY CALDWELL,
              Plaintiff-Appellant,                       No. 05-4046
 v.                                             (D.C. No. 2:04-CV-176-DAK)
 UTAH STATE PRISON, Mental                                 (D. Utah)
 Health; STATE OF UTAH; and
 DEPARTMENT OF CORRECTIONS,
              Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before EBEL, McKAY, and HENRY, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se civil rights appeal under 42 U.S.C. § 1983. In his claim to

the district court, Mr. Caldwell asserted that his civil rights were violated by Utah


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Department of Corrections officials (Defendants). Mr. Caldwell claims

Defendants violated his constitutional rights by depriving him of adequate

medical care for his various mental disorders. Mr. Caldwell alleges Defendants’

inaction subjected him to cruel and unusual punishment under the Eighth

Amendment. Mr. Caldwell also claims Defendants violated his right to access the

courts by not providing him adequate legal materials or assistance. The district

court dismissed Mr. Caldwell’s complaint because he failed to state a claim for

relief under 42 U.S.C. § 1983 and entered judgment in Defendants’ favor on both

claims. Mr. Caldwell appeals to this court.

      After a thorough review of the Appellant’s brief, the district court’s order,

and the record, and for substantially the same reasons set forth in the district

court’s well-reasoned January 27, 2005 order and judgment of dismissal, we hold

that no relief is available to Mr. Caldwell pursuant to § 1983.

      The decision of the district court is AFFIRMED. Mr. Caldwell’s motion

to proceed in forma pauperis on appeal is GRANTED. We therefore remind Mr.

Caldwell that he must continue to make partial payments of his court fees and

costs previously assessed until such have been paid in full.

                                                Entered for the Court


                                                Monroe G. McKay
                                                Circuit Judge


                                          -2-